PER CURIAM:
Ruth Gebru Gebresselassie, a native and citizen of Ethiopia, petitions for review of an order of the Board of Immigration Appeals affirming without opinion the immigration judge’s order denying Gebresselassie’s motion to reconsider. We have reviewed the administrative record and find no abuse of discretion. See Ogundipe v. Mukasey, 541 F.3d 257, 263 (4th Cir.2008). Accordingly, we deny the petition for review. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED.